DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: Improper hybrid claim format.  
Claim 11 as currently written, incorporates the subject matter from claim 1 by only a reference to claim 1.  Claim 11 is claim that directly recites an electronic device, while claim 1 directly recites an aircraft graphical design tool.  
Please redraft claim 11 to directly incorporate the express features from claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0007591 A1 to Khibnik et al. (hereinafter Khibnik).
	With regards to claim 1, Khibnik discloses:
1. 	An aircraft engine graphical diagnostic tool (see, Summary, including,  monitoring a condition of a rotating airfoil, para. 0005), comprising:
an input element configured for obtaining a data (see, Fig. 3, signal 102 A/B/C) value for a first data dimension; and
a visualization element having at least two dimensions configured for presenting a dataset for at least second (see, Fig. 3, 120, blade negative peak) and third (124, blade positive peak) data dimensions associated with the first data dimension, the dataset presented by the visualization element selected based on the data value for the first data dimension (signal 102)(see, Fig. 3, and detailed description, including, signal 102 includes a negative peak 120 and the positive peak 124 and a distance 92 between the negative peak 120 and the positive peak 124, which increases as a distance between the tip 78 and the sensor 64 increases, para. 0053).

	With regards to claim 2, Khibnik discloses:
2. 	The graphical diagnostic tool of claims 1, comprising a selection element for selecting the first data dimension from a plurality of data dimensions (see, Fig. 3, and the selection of the shown three signals, for example, 102A/B/C, para. 0052-0053).

	With regards to claim 3, Khibnik discloses:
3. 	The graphical diagnostic tool of claim 1, comprising a toggle element for alternating between first and second configurations of the first and at least second and third data dimensions (see, detailed description, including, the model 108 includes a plurality of historical analytical and derived data that associate the parameters determined in the first module 106 with vibratory modes 136. Accordingly, for combinations and variations of the key features determined from the signal 104, the model 108 associates a specific one or combination of several of the vibratory modes 136 of the fan blade 42., para. 0069, and “toggle” is interpreted as the model being associated with the several vibratory modes).

	With regards to claim 4, Khibnik discloses:
4. 	The graphical diagnostic tool of claim 1, comprising at least one increment element collocated with the input element, the at least one increment element for incrementing the data value for the first data dimension by a predetermined increment (see, detailed description, including, model 108 is derived and built utilizing experimental model data and expected vibratory modes 136 that correspond with the determined signal parameters. The model 108 is then able to match one or several of the vibratory modes 136 with the signal 104 to determine the vibratory mode indicated schematically at 110 that best corresponds with current blade operational condition, para. 0070).

	With regards to claim 5, Khibnik discloses:
5. 	The graphical diagnostic tool of claim 1, comprising at least one reference marker for setting the data value of the input element to a reference value (see, detailed description, including, the key features include the time of arrival of the fan blade 42 along with the positive and negative peak times 114, 116 and magnitudes 124, 126 and slope 128 at the zero crossing 132, para. 0068).

	With regards to claim 6, Khibnik discloses:
6. 	The graphical diagnostic tool of claim 1, comprising at least one marker defined within the visualization element, the at least one marker indicative of a reference value for one of the at least second and third data dimensions (see, detailed description, including, the key features include the time of arrival of the fan blade 42 along with the positive and negative peak times 114, 116 and magnitudes 124, 126 and slope 128 at the zero crossing 132, para. 0068).

 	With regards to claim 9, Khibnik discloses:
9. 	The graphical diagnostic tool of claim 1, wherein the visualization element comprises a two-dimensional graph (see, Fig. 3, for example, and detailed description, including, The sensor 64 registers the presence of the fan blade tip 78 as it passes the sensor 64 during rotation about the axis A and generates a signal 102. A signal level 94 of the signal 102 is indicative of a distance between the tip 78 of the fan blade 42 and the sensor 64, para. 0046-0047).

	With regards to claim 10, Khibnik discloses:
10. 	The graphical diagnostic tool of claim 1, wherein the first data dimension is a time dimension, wherein the second data dimension is a frequency dimension, and wherein the third data dimension is an amplitude dimension (see, Fig. 4, and Fig. 3, and detailed description, including, an example signal 104 generated by the sensor 64 is indicative of a path of the fan blade 42. The example signal is a sine wave sampled over a defined time period and is represented by a voltage over a given time period. Each sine wave represents the passing of one of the blades 42 past the sensor 64. Accordingly, each blade 42 produces an individual signal 104 for each pass by each of the sensors 64, para. 0054-0055).

	With regards to claim 11, Khibnik discloses:
11. 	An electronic device for diagnosis of an aircraft engine, comprising:
a processing unit (see, detailed description, including a controller that inherently possesses a processor, para. 0014);
a display device communicatively coupled to the processing unit (see, detailed discussion of a model for analysis, and a database that provides historical data, a display may not be expressly recited, however would be implicit from the comparisons of the graphical outputs from the various models, para. 0015; and embodiments of this disclosure are not limited to those particular combinations. It is possible to use some of the components or features from one of the examples in combination with features or components from another one of the examples, para. 0022); and
a non-transitory computer-readable medium (see, a blade health monitoring system 62 possesses a controller, and would inherently possess a memory, and is expressly connected to a database, para. 0043) having stored thereon instructions executable by the processing unit for causing the processing unit to display, via the display device, the aircraft engine graphical diagnostic tool of claim 1 (see, as above for the limitations from claim 1, and the application to Khibnik).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Khibnik in view of U.S. Patent No. 11,175,657 B1 to Bloom et al. (hereinafter Bloom).
	With regards to claim 7, Khibnik fails to explicitly disclose:
7. 	The graphical diagnostic tool of claim 1, wherein the input element comprises a scrollable element defining a position along an axis, the position defining the data value.
	Bloom discloses:
	the input element comprises a scrollable element defining a position along an axis, the position defining the data value (see, detailed description, including, the user input device 128 may include, but is not limited to, a keyboard, a keypad, a touchscreen, a lever, a knob, a scroll wheel, a track ball, a switch, a dial, a sliding bar, a scroll bar, a slide, a handle, a touch pad, a paddle, a steering wheel, a joystick, a bezel input device or the like. In the case of a touchscreen interface, those skilled in the art should recognize that a large number of touchscreen interfaces may be suitable for implementation in the present disclosure, col. 9, lines 58-62).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Khibnik and Bloom in front of her, and before the effective filing date of the invention to combine the features of Bloom, with the system of Khibnik and to provide further input device functionality, of a scrolling device, to include a displayable component upon the image, to include a scroll bar.  These features are well known within the Art of displays and interfaces, and would be a simple design choices for the mechanism and operation. 

	With regards to claim 8, Khibnik fails to explicitly disclose:
8. 	The graphical diagnostic tool of claim 7, wherein the scrollable element comprises a scroll bar.
	Bloom discloses:
	wherein the scrollable element comprises a scroll bar (see, detailed description, including, the user input device 128 may include, but is not limited to, a keyboard, a keypad, a touchscreen, a lever, a knob, a scroll wheel, a track ball, a switch, a dial, a sliding bar, a scroll bar, a slide, a handle, a touch pad, a paddle, a steering wheel, a joystick, a bezel input device or the like. In the case of a touchscreen interface, those skilled in the art should recognize that a large number of touchscreen interfaces may be suitable for implementation in the present disclosure, col. 9, lines 58-62).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Khibnik and Bloom in front of her, and before the effective filing date of the invention to combine the features of Bloom, with the system of Khibnik and to provide further input device functionality, of a scrolling device, to include a displayable component upon the image, to include a scroll bar.  These features are well known within the Art of displays and interfaces, and would be a simple design choices for the mechanism and operation. 

Claim(s) 12-17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khibnik in view of U.S. Patent Application Publication No. 20200172269 A1 to DeChellis et al. (hereinafter DeChellis).
	With regards to claim 12, Khibnik fails to explicitly disclose:
12. 	A method for operating an aircraft engine graphical diagnostic tool, comprising:
obtaining, via an input element of the graphical diagnostic tool, a data input indicative of a data value for a first data dimension;
obtaining a dataset for at least second and third data dimensions based on the data value, the at least second and third data dimensions associated with the first data dimension; and
presenting the dataset for the at least second and third data dimensions via a visualization element of the graphical diagnostic tool having at least two-dimensions.
DeChellis discloses: 
obtaining, via an input element of the graphical diagnostic tool, a data input indicative of a data value for a first data dimension (see, Fig. 3, and detailed description, including, task 210, 212, 213, and 214; Task 214 extracts a vibration amplitude at the at least one harmonic frequency. For example, monitor system 110 may extract the vibration amplitude from the vibration sensor signal using any suitable techniques for extracting frequency information from a broadband signal.  The vibration amplitude is illustrated on the vertical axis of Fig. 3, para. 28-31);
obtaining a dataset for at least second and third data dimensions based on the data value, the at least second and third data dimensions associated with the first data dimension (see, as above, and detailed description, including, he harmonic indicator may be a single harmonic frequency, multiple harmonic frequencies individually evaluated against a threshold, or may be a mathematical combination of a plurality of harmonic frequencies of the at least one harmonic frequencies. For example, multiple harmonic frequencies may be added, subtracted, multiplied, and otherwise combined with each other using any vector magnitude or aggregate magnitude methods to form the harmonic indicator, para. 0029); and
presenting the dataset for the at least second and third data dimensions via a visualization element of the graphical diagnostic tool having at least two-dimensions (see, as above, see, Fig. 3, and detailed description, including, task 210, 212, 213, and 214; Task 214 extracts a vibration amplitude at the at least one harmonic frequency).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Khibnik and DeChellis in front of her, and before the effective filing date of the invention to combine the features of DeChellis, with the system of Khibnik and to provide further display device functionality, and the ability to present data on multiple axes, and present various deviations and analysis therefrom for the mechanical and function operations.  These features are well known within the Art of displays and interfaces, and would be a simple design choices for the mechanism and operation. 

With regard to claim 13, claim 13 (a method claim) recites substantially similar limitations to claim 2 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a method claim) recites substantially similar limitations to claim 3 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.
With regard to claim 15, claim 15 (a method claim) recites substantially similar limitations to claim 4 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a method claim) recites substantially similar limitations to claim 5 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a method claim) recites substantially similar limitations to claim 6 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a method claim) recites substantially similar limitations to claim 9 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khibnik in view of U.S. Patent Application Publication No. 20200172269 A1 to DeChellis et al. (hereinafter DeChellis  and further in view of U.S. Patent No. 11,175,657 B1 to Bloom et al. (hereinafter Bloom).

With regard to claim 18, claim 18 (a method claim) recites substantially similar limitations to claim 7 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a method claim) recites substantially similar limitations to claim 8 (a device claim) in view of method claim 12, and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 20210018333 A1 to Ramachandra et al.– discusses - Methods and systems are provided for presenting an energy state associated with an aircraft with respect to an operating envelope region for a procedure to restart an engine of the aircraft. One method involves providing a graphical user interface display having a first reference axis corresponding to a first energy state parameter and a second reference axis corresponding to a second energy state parameter different from the first energy state parameter, providing a graphical representation of an operating envelope region associated with a procedure for starting an engine of the aircraft with respect to the first and second reference axes, obtaining current values for the first and second energy state parameters for the aircraft, and providing a graphical representation of the aircraft positioned with respect to the first and second reference axes based on the current values for the first and second energy state parameters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-17-2022